DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In this response to the amendment filed 10/22/2021, the Applicants claim(s) 1, 6 and 11 are amended. Claim(s) 1 – 20 are therefore pending and examined.
Reasons for Allowance
Claims 1 – 20 are allowed.

Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determine to recommendation customized for users based on transaction activities data and merchant status indicator.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US Patent 6154729 – Cannon et al., US Patent 7620592 – O’Mara et al., US PG Pubs 20110106607 – Alfonso et al., US PG Pub 20070136115 - Senturk et al., AUTHOR(S): Ebrahimi, Sahar. Title: Smarter Deals: A context aware deal recommendation system based on the smarter context engine Journal: University of Victoria [online]. Publication date: 2012 [retrieved on: _11/03/2021 ]. Retrieved from the Internet: < URL: http://dspace.library.uvic.ca/handle/1828/4347>

CANNON discloses of reporting information to banks compiling merchant information
O’MARA discloses of identifying merchant information through collecting data elements regarding merchant information
ALFONSO discloses targeted offers based on merchant categories as compared with transaction 
SENTURK discloses of generating multivariate parameters to capture statistical patterns over time and/or across dimensions in the dataset.
Ebrahimi discloses of offers based on context and status of places location etc.

The prior art of records teaches concepts of the invention as claimed however the combination of concepts is unique and it would not have been obvious to one of ordinary skill in the art to combine the references. Combining these references and the particular pieces of each reference to arrive at the invention would not have been obvious to one or ordinary skill at the time of the invention. The claims are found to be allowable over the prior arts of record.

As per Independent claims 1, 6, and 11 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:
“ A method comprising: receiving, by a server computer, a plurality of quantitative data items associated with activities performed by a plurality of users, wherein the plurality of quantitative data items is generated when a plurality of cards is used with a point of sale terminal associated with a merchant, and wherein the server computer is coupled to the point of sale terminal via a computer network; determining, by the server computer, a number of consecutive days since a card from the plurality of cards was used with the point of sale terminal, wherein the card is a last card of the plurality of cards that was used with the point of sale terminal, wherein the number of consecutive days is determined at least in part based on the plurality of quantitative data items; computing, by the server computer, a first number of days by adding a buffer value to the number of consecutive days; setting, by the server computer, a merchant status indicator associated with the merchant with a status of inactive when the first number of days is less than a second number of days, wherein the second number of days corresponds to a number of days since a last record of charge (ROC) associated with the merchant, and wherein the status of inactive indicates that the merchant no longer accepts a type of transaction associated with the plurality of cards; setting, by the server computer, the merchant status indicator associated with the merchant with a status of active when the first number of days is equal to or greater than the second number of days, wherein the status of active indicates that the merchant accepts the type of transaction associated with the plurality of cards; tracking, by the server computer, transaction activity data for each user from the plurality of users; and sending, by the server computer, a customized recommendation message to each computing device from a plurality of computing devices, wherein each computing device is associated with a particular user from the plurality of users, and each recommendation is customized for each user based, at least in part, on the transaction activity data for each user and the merchant status indicator.”
Claims 2 – 5, 7 – 10, 12 – 20 depends upon independent claims 1, 6, and 11, incorporate all the limitations of claims 1, 6 and 11 are allowable for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 20 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. H. T./
Examiner, Art Unit 3681

                                                      
 /MICHAEL W SCHMUCKER/ Primary Examiner, Art Unit 3681